EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 4Q 2010 4Q 2009 Reported Net Income EPS - Diluted Core Results EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2010 YTD 2009 Reported Net Income EPS - Diluted Core Results EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Fourth Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset Impairments $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Tax effect of adjustments ) ) Benefit from foreign tax credit carry-forwards Income from continuing operations 95 Discontinued operations, net of tax 20 ) Discontinued operations, net - Net Income $ $ 75 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Fourth Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical 33 33 Midstream, marketing and other 81 81 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Twelve Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset Impairments $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Tax effect of adjustments ) ) Benefit from foreign tax credit carry-forwards Income from continuing operations 95 Discontinued operations, net of tax ) 39 Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Twelve Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 8 Rig contract terminations $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) 40 Severance ) 15 Railcar leases Taxes ) ) Tax effect of adjustments ) Income from continuing operations 41 Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemicals 33 Midstream, marketing and other 81 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 34% 41% 40% 40% 40% CORE RESULTS QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemicals 33 Midstream, marketing and other 81 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 38% 41% 40% 41% 40% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 39 Corporate Interest expense, net ) ) (2 ) Other ) ) ) Taxes ) ) Income from continuing operations ) Discontinued operations, net 20 ) 32 Net Income $ $ $ 21 Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 34% 41% 7% OCCIDENTAL PETROLEUM 2010 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical ) Midstream, marketing and other 39 Corporate Interest expense, net ) ) (2 ) Other ) ) ) Taxes ) ) 24 Core Results $ $ $ 84 Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 41% 3% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 33 78 Midstream, marketing and other 81 Corporate Interest expense, net ) ) 11 Other ) ) ) Taxes ) ) Income from continuing operations 90 Discontinued operations, net 20 ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 34% 40% 6% OCCIDENTAL PETROLEUM 2010 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ 72 Chemical 33 78 Midstream, marketing and other 81 Corporate Interest expense, net ) ) 11 Other ) ) ) Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 40% 2% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 90 92 92 93 Permian Midcontinent Gas 19 15 18 14 Total Natural Gas (MMCF) California Permian Midcontinent Gas Total Latin America Crude Oil (MBBL) Colombia 31 36 32 39 Natural Gas (MMCF) Bolivia 18 12 16 16 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 1 3 - Dolphin 23 26 24 25 Libya 12 15 13 12 Oman 63 54 61 50 Qatar 74 80 76 79 Yemen 27 32 30 35 Total Natural Gas (MMCF) Bahrain 40 10 Dolphin Oman 47 42 48 49 Total Continuing operations Barrels of Oil Equivalent (MBOE) Discontinued operations Crude Oil (MBBL) 46 37 37 37 Natural Gas (MMCF) 36 30 34 30 Total Sales - MBOE 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET PRODUCTION PER DAY: United States Crude Oil and Liquids (MBBL) Natural Gas (MMCF) Latin America Crude Oil (MBBL) Colombia 30 36 32 39 Natural Gas (MMCF) 18 12 16 16 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 1 3 - Dolphin 23 26 24 26 Iraq 11 - 3 - Libya 12 11 13 11 Oman 67 56 62 50 Qatar 75 78 76 79 Yemen 27 31 31 34 Total Natural Gas (MMCF) Continuing operations Barrels of Oil Equivalent (MBOE) Discontinued operations Crude Oil (MBBL) 33 36 36 36 Natural Gas (MMCF) 36 30 34 30 Total Worldwide Production - MBOE 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months OIL & GAS: PRICES United States Crude Oil ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) Total Worldwide Crude Oil ($/BBL) Natural Gas ($/MCF) Fourth Quarter Twelve Months Exploration Expense United States $ 27 $ 53 $ $ Latin America 6 12 7 14 Middle East / North Africa 21 33 93 80 TOTAL REPORTED $ 54 $ 98 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months Capital Expenditures ($MM) Oil & Gas California $ Permian 85 Midcontinent Gas 41 Latin America 56 40 Middle East/ North Africa Exploration 62 50 Chemicals 91 Midstream, marketing and other Corporate 6 4 36 38 TOTAL $ Depreciation, Depletion & Fourth Quarter Twelve Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 31 48 Middle East/ North Africa Chemicals 78 76 Midstream, marketing and other 38 31 Corporate 5 6 22 21 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Dec-10 31-Dec-09 CAPITALIZATION Long-Term Debt (including current maturities) $ $ Others - 25 Total Debt $ $ EQUITY $ $ Total Debt To Total Capitalization 14% 9% 15 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Argentina Summary ($ Millions) Net Production (MBOE/Day) 38 41 42 Results pre-tax ) ) ) Results after-tax ) ) ) Depreciation, Depletion & Amortization of Assets Capital Expenditures * *Includes $105 million contract extension bonus. 16 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Argentina Summary ($ Millions) 1st Q 2nd Q 3rd Q 4th Q TY Net Production (MBOE/Day) 42 42 45 39 42 Results pre-tax ) ) ) 40 ) Results after-tax ) (8 ) (7 ) 23 ) 17 Investor Relations Supplemental Schedules 18
